872 F.2d 1131
Richard C. POLLARD, Appellant,v.AUTOTOTE, LTD.
No. 87-1691.
United States Court of Appeals,Third Circuit.
Argued April 14, 1988.Decided July 18, 1988.As Amended April 26, 1989.

On Appeal from the United States District Court for the Eastern District of Pennsylvania (D.C. Civil Action No. 86-6555);  James T. Giles, Judge.
Before HUTCHINSON, SCIRICA and ROSENN, Circuit Judges.

ORDER AMENDING OPINION

1
IT IS HEREBY ORDERED that the opinion filed July 18, 1988, 852 F.2d 67, be amended as follows:


2
Page 70, footnote 2, line 8 which reads:  "... expressly exempt from ERISA's coverage.  See 29 U.S.C. Sec. 1051(2)."


3
shall read:  "... expressly exempt from ERISA's vesting requirements.  See 29 U.S.C. Sec. 1051(2)."